Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined threshold” in claims 2 and 10 is a relative term which renders the claim indefinite. The term “predetermined threshold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Subsequently, the voltage difference range is rendered indefinite.
The term “predetermined respective amplitude and phase threshold” in claim 17 is a relative term which renders the claim indefinite. The term “phase threshold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Subsequently, the phase range is rendered indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condie (US Patent Publication 2015/0272655).
Regarding claim 1, Condie teaches the limitations “a probe, which comprises: an insertion tube configured for insertion into a body cavity of a patient; and a distal assembly, which is connected distally to the insertion tube and comprises a plurality of electrodes, which are configured to contact tissue within the body cavity”, “an electrical signal generator”, and “and a controller” as shown in Figure 1 below. The limitation “electrical signal generator which is configured to apply radio frequency (RF) signals simultaneously to the plurality of electrodes with energy sufficient to ablate the tissue contacted by the electrodes” is taught by paragraph [0005], stating “One type of frequently used thermal ablation technique is the application of radiofrequency (RF) energy to tissue. RF energy may be passed from an energy generator to one or more electrodes. When the electrodes are placed in contact with an area of target tissue, the delivery of RF energy from the one or more electrodes into the tissue may increase the temperature of the tissue to lethal temperatures” Condie teaches the limitation “a controller, which is coupled to the electrical signal generator, to measure time-varying voltage differences between the electrodes and to adjust the RF signals applied by the generator to the electrodes responsively to the measured time-varying voltage differences” in paragraph [0024], stating “Referring now to FIGS. 3A and 3B, schematic views of a multi-electrode RF ablation system delivering unipolar and/or controlled bipolar energy are shown. The RF delivery unit 34 may further include a programmable logic device 52 (PLD) and one or more processors 54. The PLD 52 may be, for example, a binary logic device. The RF delivery unit 34 may be configured and programmable to prevent or limit unintended bipolar energy in two ways, either together or individually. First, RF energy delivered by two or more electrodes 40 may 
    PNG
    media_image1.png
    810
    661
    media_image1.png
    Greyscale
be delivered in such a way as to ensure operation of the device 12 in unipolar mode.”
Figure 1, Condie (US Patent Publication 2015/0272655)
Regarding claim 2, the limitations of claim 1 are taught as described above. Condie teaches the limitation “wherein the controller is configured to adjust the RF signals applied by the generator to the electrodes so that the voltage differences do not exceed a predetermined threshold at any time during application of the RF signals” in paragraph [0024], which states “Further, monitoring the amount of bipolar energy delivered between each pair of adjacent electrodes may include monitoring a voltage difference between each pair of adjacent electrodes and/or monitoring the power delivered to each of the plurality of electrodes. The control unit may be further programmed to determine whether the amount of bipolar energy delivered by each pair of adjacent electrodes exceeds a predetermined safety threshold”. 
Regarding claim 3, the limitations of claim 2 are taught as described above. Condie teaches the limitation “wherein the controller is configured to adjust an amplitude of the RF signals so as to compensate for a difference in respective peak voltages measured at a given pair of the electrodes” in paragraph [0024], stating “As a non-limiting example of a method for accomplishing this matched RF delivery, the PLD 52 may be used to create timing signals or timing circuit that causes the generation of RF energy waves having a square shape. The square shape of the waves may allow for precise timing and synchronization of energy transmission from the delivery unit 34 (that is, the transmission of energy to each electrode 40 may be started at stopped at the same time)”. An adjustment of the shape of the RF signals is an adjustment of the amplitude of the RF signal and thus teaches this limitation.
Regarding claim 4, the limitations of claim 2 are taught as described above. Condie teaches the limitation “wherein the controller is configured to adjust a phase of the RF signals so as to compensate for a phase offset between respective voltage waveforms measured at a given pair of the electrodes.” In paragraph [0025], stating “For example, the one or more processors 54 of the RF delivery unit 34 may execute one or more algorithms to monitor electrode voltages. If the user wants to deliver bipolar RF energy, the user and/or the control unit 34 may carefully monitor the phase shift and resulting bipolar RF energy being delivered between adjacent electrodes 40.”
Regarding claim 6, Condie teaches the limitation “comprising a common electrode configured to be fixed to a location on the body of the patient, so that the RF signals pass through the body from the plurality of the electrodes on the probe to the common electrode, thereby ablating the tissue in a unipolar mode” in paragraph [0029], stating “In the first case, the voltage of energy delivered to all electrodes may be the same and constant, but each electrode 40 may be operated according to a duty cycle in which the electrode 40 is activated for a certain amount of time and deactivated for a certain amount of time.” Any electrode can operate as the common electrode, given that any electrode can facilitate RF signals to pass through the remaining electrodes to a singular one to ablate the tissue in a unipolar mode, and thus encompasses the limitation described.
Regarding claims 7-8, Condie teaches the limitation of claim 6 as described above. Condie teaches both limitations “wherein the controller is configured to adjust the RF signals applied to the electrodes so as to control a proportionality between a unipolar RF current flowing from the electrodes on the probe to the common electrode and a bipolar RF current flowing between two or more of the electrodes on the probe, thereby ablating the tissue simultaneously in the unipolar mode and in a bipolar mode” and “wherein the controller is configured to control the proportionality between the unipolar and bipolar RF currents by adjusting a phase offset between respective voltage waveforms applied to the two or more of the electrodes on the probe” in paragraph [0029], stating “The delivery unit 34 may be programmed to execute an algorithm that determines the correct duty cycle based on, for example, transmitted voltage, duration treatment time, electrode temperature, or other factors. Additionally, the delivery unit 34 may be programmed to create a duty cycle for one or more electrodes 40 as needed, based at least in part on, for example, temperature data received from one or more temperature sensors on one or more electrodes 40. When an electrode 40 is deactivated (rather than reduced to 0V), it may be referred to as being in a high-impedance state. Thus, when an electrode is in a high-impedance state, no bipolar energy is possible between the deactivated or high-impedance electrode and an adjacent electrode, even though the electrode is being maintained at a desired temperature. Further, even if two adjacent electrodes are delivering energy at the same time (for example, each electrode is at an activation stage of its duty cycle), no bipolar energy will be delivered between the electrodes because the delivery unit 34 is transmitting energy at the same voltage to all electrodes. For this reason, the energy pathway between electrodes 40A and 40B in FIG. 3B is shown as a dashed line, because bipolar energy may change to unipolar energy if the voltages at each electrode 40A, 40B are the same or if one of an adjacent pair of electrodes is deactivated.” 
Regarding claims 9-12 and 14-16, the method of these claims is inherent to the claimed invention described in claims 1-4 and 6-8. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” The method described in claims 9-12 and 14-16 are normal and necessary to the operation of the device described in Condie, and thus these claims are considered anticipated by Condie as described above.
Regarding claims 17 and 19, the limitations have been described above by Condie. There is no new matter or material present in these claim limitations that have not been taught previously in the preceding claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Condie (US Patent Publication 2015/0272655) in view of Govari (US Patent Publication 2020/0205876).
Regarding claim 5, the limitations of claim 1 are taught as described above. Condie does not teach the use of a balloon attached to the catheter. However, Govari does teach the limitation “wherein the distal assembly comprises a balloon, which is connected distally to the insertion tube and is configured to be inflated within the body cavity with a fluid that flows into the balloon through the insertion tube” in paragraph [0047], which states “The distal end of the catheter is shown as a linear array of electrodes only for clarity. In practice, the distal end typically comprises a multi-electrode geometry suitable for the ablation procedure in question. Example configurations are an inflatable-balloon or an expandable-basket assembly, used for performing ablation of pulmonary veins.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an inflatable balloon in the distal assembly, as described in Govari, in Condie. Balloon electrode assemblies are known in the art and produce predictable results.
Regarding claim 13, the limitations of claim 9 are taught as described above. The method of this claim is inherent to the claimed invention described in claim 5. MPEP 2112.02-I states, "if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” The method described in claim 5 are normal and necessary to the operation of the device described in Condie in view of Govari, and thus these claims are considered anticipated by Condie in view of Govari as described above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Condie (US Patent Publication 2015/0272655) in view of Govari (US Patent Publication 2020/0205876) and Mathur (US Patent Publication 2017/0231694).
Regarding claim 18, the limitations of claim 17 are taught as described above by Condie. While Condie teaches a distal assembly, a balloon is not taught. Additionally, while a balloon is taught in Govari, the size of the balloon used is not taught either. However, Mathur teaches the remaining limitation, “in which the distal assembly comprises a balloon having an outer diameter of less than 15 mm and wherein the plurality of ablation electrodes are disposed radially around a longitudinal axis of the balloon”, in paragraph [0160], stating “A radiofrequency controller 49, generator or power source 642, and connecting cable 46 provide energy to the catheter. Catheters may be approximately 135 cm in length and may be provided with balloon diameters ranging from about 2 mm to about 10 mm so as to accommodate common arterial sizes.”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a balloon of less than 15mm in this device, as taught in Mathur, in the Govari and Condie. As stated in Mathur, balloons less than 15mm are used to “accommodate common arterial sizes” and the use of a balloon less than 15mm produces predictable results. Mathur, Govari, Condie, and the claimed invention are considered analogous pieces of art given that they are in the same field of ablation catheters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/ABIGAIL M BOCK/Examiner, Art Unit 3794